Citation Nr: 0704109	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  02-14 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a disability of the 
left upper extremity manifested by complaints of weakness, 
numbness, and decreased sensation.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to August 
1983.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran testified at 
a hearing before the RO in December 2004.  This matter was 
remanded in September 2005.


FINDINGS OF FACT

1.  Upon entry into service, it was noted that the veteran 
had a deformed chest wall related to fractured ribs in 
connection with a preservice injury to the chest and lungs.

2.  There was no increase in severity during service of any 
disability associated with the preexisting deformed chest 
wall related to fractured ribs in connection with a 
preservice injury to the chest and lungs.

3.  Any injury to the left shoulder/chest area during service 
was acute in nature and did not result in chronic disability.  

4.  Disability of the left upper extremity manifested by 
complaints of weakness, numbness, and decreased sensation was 
not manifested during service or for many years thereafter, 
nor is disability of the left upper extremity manifested by 
complaints of weakness, numbness, and decreased sensation 
otherwise causally related to service.


CONCLUSIONS OF LAW

1.  The veteran's deformed chest wall related to fractured 
ribs in connection with a preservice injury to the chest and 
lungs was not aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).

2.  Disability of the left upper extremity manifested by 
complaints of weakness, numbness, and decreased sensation was 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to service connection for disability of the left 
upper extremity prior to enactment of the VCAA.  The 
veteran's appeal stems from a July 2000 rating decision which 
denied service connection.  In November 2001, January 2002, 
and August 2004, VCAA letters were issued to the veteran.  
Collectively, the VCAA letters notified the veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  Id.; but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  This matter was 
remanded in September 2005 to ensure compliance with the 
notice and assistance provisions.  The contents of the VCAA 
notices issued fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
record contains the veteran's pre-service medical records, 
service medical records, and private post-service medical 
records.  There is no indication of relevant, outstanding 
records which would support the veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

A VA opinion was obtained in June 2003, and the veteran 
underwent a VA examination in March 2005 with the same 
examiner.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The examination reports obtained are thorough and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

The veteran specifically claims entitlement to service 
connection for left upper extremity manifested by complaints 
of weakness, numbness, and decreased sensation.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The evidence of record contains private medical records from 
Wesley Medical Center for treatment rendered in December 
1981, prior to entry into active service.  On December 3, 
1981, the veteran presented to the emergency room following a 
fall consisting of approximately 20 feet from the top of a 
Quiktrip while he was working there.  He denied seizure or 
loss of consciousness.  He fell on the right hip and denied 
hitting his head, abdominal pain, neck, leg or arm pain.  He 
reported that it hurt to breathe.  Upon physical examination, 
the examiner's impression was status post fall to the back; 
pulmonary contusion with left-sided pneumothorax; fracture of 
posterior 2nd rib on the left.  Chest x-ray at the time of 
admission revealed bilateral lung contusions.  Follow-up x-
rays also revealed a fracture of the left second rib with a 
small pneumothorax on the left side.  Repeat chest x-rays 
demonstrated contusions of both lungs with the fracture 
previously mentioned.  There was also a small pneumothorax on 
the right side.  X-ray examination of the left knee was 
normal.  The thoracic and lumbar spine were within normal 
limits.  He was discharged from the hospital after a 3 day 
admission, and it was noted that he continued to improve and 
was ambulating and in good condition upon discharge.  A 
December 14, 1981 x-ray examination report showed that lung 
fields were clear without infiltration.  Heart, diaphragm and 
mediastinal structures appeared normal.  There appeared to be 
very minimal pleural thickening, axillary portion of the left 
fifth rib area.  Definite fracture was not seen on the 
routine chest films.  There was no evidence of pneumothorax 
or pleural fluid. 

On a Report of Medical History completed by the veteran in 
February 1982 for enlistment purposes, he checked the 'Yes' 
box with regard to 'pain or pressure in chest' and 'broken 
bones.'  He reported that in December 1981, he fell off a 
building and fractured two ribs and punctured a lung.  The 
examiner noted a chest deformity from the incident, but no 
hardships.  The veteran denied any other medical problems.  A 
Report of Medical Examination performed in February 1982 for 
enlistment purposes reflects a deformity to the chest wall 
from fracture to ribs.  His upper extremities were otherwise 
clinically evaluated as normal.  

In August 1982, the veteran complained that he hurt his left 
shoulder four days prior after lifting weights.  The examiner 
noted the separation of the sternochondral, and the 
impression was muscle strain.  A service medical record dated 
two days later reflects complaints of pain across chest and 
shoulder blades on the left.  He had full range of motion, 
strength was within normal limits, thoracic spine was within 
normal limits, and there was no scapular abnormality.  He had 
deformity left sternochondral area.  There was no tenderness.  
The assessment was shoulder/scapular pain.  An October 1982 
entry reflects a complaint of shoulder pain for one month due 
to the December 1981 incident.  The impression was strain.  
In April 1983, the veteran complained of chronic pain, left 
anterior chest.  He reported pain on use of left arm.  The 
assessment was pain, left anterior chest.  Another April 1983 
entry reflects painful, popping left anterior pectoral 
region, spontaneously reduces.  The assessment was 
costosternal subluxation.  In May 1983, the veteran 
complained of left clavicular sternal pain.  The assessment 
was muscle strain/overuse left trapezius, and costal 
chondritis.  In June 1983, the veteran sought treatment for 
dislocation and relocation of his left shoulder.  He reported 
a prior history of chronic dislocations and relocations.  He 
reported catching his left arm on a tree branch and his 
shoulder dislocated but spontaneously relocated.  He 
complained of pain in his left shoulder.  The diagnosis was 
chronic dislocation left shoulder.  Another June 1983 entry 
reflects an assessment of recurrent left costosternal 
subluxation.  A July 1983 entry reflects that the veteran 
previously dislocated his left sternochondral and appeared to 
be stable.  He had full range of motion of shoulder and no 
atrophy.  

On a Report of Medical History completed by the veteran in 
June 1983 for separation purposes, he checked the 'Yes' box 
with regard to 'shortness of breath,' 'pain or pressure in 
chest,' bone, joint or other deformity,' 'painful or 'trick' 
shoulder or elbow' and 'recurrent back pain.'  The examiner 
noted the veteran's pre-existing injuries, and stated that he 
had since had recurrent costosterno subluxation with 
complaints of spontaneous reduction.  An examination 
performed for separation purposes in June 1983 reflects that 
his upper extremities were clinically evaluated as normal.  
With regard to the lungs and chest, the examiner noted that 
the left sternoclavicular joint was prominent and tender to 
palpation.  The examiner diagnosed recurrent left 
sternoclavicular subluxation.

An April 2001 private medical record reflects complaints of 
numbness in the left upper extremity, making it difficult to 
grasp items securely.  He also reported paresthesias at 
night, but continuous reduced sensation in the entire hand.  
The pertinent impression was subjective hypesthesia and 
clumsiness, left upper extremity.

An April 2002 private medical record reflects complaints of 
intermittent numbness of the left forearm and fingers.  The 
examiner noted that the left upper extremity numbness was 
attributed to occupational irritation while working as a 
janitor.  Upon physical examination, the examiner's 
impression was probable mild compressive ulnar neuropathy at 
the elbow on the left.

A July 2002 handwritten note from a private neurologist 
reflects that the veteran has chronic left ulnar compressive 
neuropathy at the elbow.  

In June 2003, a VA examiner reviewed the veteran's claims 
folder with regard to etiology of the veteran's claimed left 
upper extremity numbness.  At that time, the veteran had been 
hospitalized for unrelated disability, and was unable to 
attend a VA examination.  The examiner noted that the veteran 
had reported symptoms of paralysis of the left upper 
extremity of the left arm and elbow.  The examiner noted that 
the veteran had called it "T5" and the examiner did not 
know what this meant, but assumed that it meant some kind of 
radiculopathy.  He acknowledged the veteran's complaint that 
it was 'causing paralysis and numbness of my left hand.'  The 
examiner noted that the symptoms described were recent, and 
service records did not show any numbness or paralysis.  The 
examiner noted that in April 1983, a diagnosis of recurrent 
subluxation of the gastrosternal junction was rendered.  It 
was thought to be spontaneously reducing, but the etiology 
was unknown.  Upon review of the service notes, the examiner 
did not get the impression that there was any neurological 
sequelae noted at that time.  There was some popping of the 
left anteropectoral region, and it was noted to be painful 
and spontaneously reduced.  

The examiner further noted that the veteran was not presently 
claiming similar symptoms.  He was claiming numbness of the 
left upper extremity and left hand with paralysis.  The 
examiner stated that there was no known mechanism related to 
so-called gastrosternal subluxation that would produce his 
current symptoms.  At one time, he had an injury to his 
chest, with a rib fracture.  There was no associated brachial 
plexus, shoulder injuries, or neck injuries.  A June 1983 
note reflected left shoulder chronic pain with dislocations 
and relocations.  The examiner stated that he may have had 
chronic recurrent dislocations of the left shoulder but there 
is no documentation suggesting any neurological involvement 
at that time.  Without examining the veteran, the examiner 
could not determine the etiology of his current paralysis and 
numbness, but what was described by the veteran seemed like 
he may have cervical radiculopathy.  The examiner could find 
no association of that with things that had been reported in 
service records.  The veteran had not described recurrent 
dislocations of the left shoulder at the current time.  He 
was not describing gastrosternal subluxations at the present 
time.  He had no symptoms that would be expected associated 
with a rib fracture at the current time.  The examiner also 
noted that the veteran also had a contusion of his chest, 
back, and abdomen at the time of the left rib fracture.  
There was bilateral pneumothorax, but all those injuries 
seemed to have healed very well.

At the December 2004 RO hearing, the veteran testified that 
he injured his shoulder in 1982 while weightlifting, and 
about a month later his "left arm went out" when he lifting 
a computer.  

In March 2005, the veteran underwent a VA examination with 
the June 2003 examiner.  The examiner stated that the claims 
folder was reviewed again, and that history was taken from 
the veteran.  The examiner provided a detailed review of the 
veteran's pre-service December 1981 accident and treatment, 
and service medical records which referenced the veteran's 
separation of the sternochondral junction.  The examiner 
specifically referenced the August 1982 entry in which the 
veteran complained of pain across the chest and shoulder 
blade area.  There was normal range of motion of the thoracic 
spine and scapula.  There was deformity of the sternochondral 
area.  He had pain secondary to rib fractures and contused 
chest.  The examiner also acknowledged the entry which 
reflected pain due to weightlifting four days prior which was 
thought to be a muscle strain by the treating clinician.  The 
examiner also referenced an entry of complaints of left 
shoulder pain about one month after falling off a building 22 
feet high.  The examiner stated that review of the claims 
folder did not reveal any major injury to the left shoulder, 
sternal area of the chest, or shoulder blade of any clinical 
significance that would cause any ongoing permanent pain or 
disability.  

At the time of the March 2005 VA examination, the veteran 
complained of left elbow area pain, left hand weakness, 
weakness of the left upper extremity in general, numbness of 
the left hand, and decreased sensation over the left upper 
extremity.  The examiner noted that such symptoms had never 
been recorded during his service.  The veteran, however, 
reported that he had experienced these symptoms ever since 
that time.  The examiner noted that as the veteran was 
examined numerous times, it was hard to believe that such 
symptoms would have been missed.  The examiner also reviewed 
the post-service medical records noting a May 2000 treatment 
record which reflected an impression of left costochondral 
callus formation of the left upper sternum and left 
costochondral junction, probably due to old injury described 
above.  An x-ray of the sternum performed in January 1999 
showed deformity of the manubrium, thought to be due to old 
injury.  The examiner also referenced a July 2002 notation 
from a neurologist which stated that the veteran had chronic 
left ulnar compression neuropathy at the elbow.  The note 
reflected that tinel sign at the elbow was positive; 
Subjective paresthesias in ulnar distribution; and, there was 
no muscle wasting or weakness detected.  The examiner also 
referenced the veteran's history of subjective hyperesthesia, 
and clumsiness of the left upper extremity.  The veteran also 
claimed an old motor vehicle accident, although the examiner 
stated this may not be true as it was only stated by the 
veteran.  This entry may have been a misinterpretation of the 
fall.  The examiner also referenced an April 2002 noted 
reflecting a diagnosis of probable mild compressive ulnar 
neuropathy at the elbow on the left.  

Upon physical examination, the examiner diagnosed chronic 
pain in the upper sternochondral area of the chest on the 
front since injuries in December 1981 with local deformity; 
unexplained weakness and numbness of the left upper 
extremity, more predominant in the left hand, although there 
is some probability of left ulnar compression neuropathy of a 
mild nature.  The examiner noted that the veteran had been 
evaluated for these symptoms only during the last few years; 
there were no earlier notations of these symptoms.

The examiner summarized that the veteran's current symptoms 
for which he is seeking service connection are numbness and 
weakness of the left upper extremity.  The examiner stated 
his findings that there is no focal muscle atrophy, no 
generalized atrophy of the left upper extremity; no observed 
slowness of movements of the left upper extremity; no 
abnormal motor movements; no tremors; normal rapid 
alternating motions with the left hand; normal dexterity of 
the left hand; and, normal pinch force.  Examination suggests 
a probability of some left ulnar compression neuropathy at 
the elbow, without serious weakness of the left hand.  The 
sensory loss over the left upper extremity is not of a 
dermatomal nature or any particular nerve distribution.  
There were no other symptoms that would make a diagnosis of 
central nervous system disease to explain his symptoms.  The 
examiner stated that there is no notation in the claims 
folder of such symptoms during his period of service.  
Moreover, these symptoms are not compatible with a brachial 
plexus nerve injury and no such thing was ever recognized 
during those years.  The examiner acknowledged a one-time 
notation of pain after lifting weights, and a clear-cut 
indication of pain being at the level of the costochondral 
junction.  The examiner stated that such symptoms were 
reported a number of times and were probably was the result 
of weightlifting because the veteran already had pathology in 
the area and chronic pain.  The weightlifting episode was not 
unobserved; it was observed.  There was a clear-cut notation 
about it, but there is nothing to indicate that there was a 
direct injury to the shoulder that would cause a fracture or 
any other serious injury to cause permanent disability.  
There was no other significant injury noted during the time 
of active duty status.  

The examiner opined that the current symptoms of left upper 
extremity weakness/numbness were not caused by the one-time 
episode of weightlifting or any other incident during 
service.  The examiner also commented that there was not even 
an aggravation of his sternocostal injury.  He had had that 
pain on a chronic basis ever since his December 1981 fall.  
The veteran currently reported no symptoms related to the 
left shoulder, such as pain.  He had normal range of motion.  
The clinical examination of the left shoulder was negative 
for any observable pathology.  Impingement test was negative.  
There was no local tenderness over the shoulder joint, AC 
joint, or over the bursa areas.  Motions of the left shoulder 
were pain-free.  The examiner was unable to establish a 
casual connection between his current symptoms of the left 
upper extremity/shoulder to any episode or general uses 
during the time of service.

It appears to the Board that the veteran's pertinent medical 
history is comprised of several components.  The record shows 
that the veteran had a preservice injury to the chest area 
and lungs which resulted in at least one fractured rib and 
lung contusions with pneumothorax.  A chest wall deformity 
related to this injury was noted upon entry into service.  As 
such, the presumption of soundness does not arise as to the 
preservice injuries.  38 U.S.C.A. §§ 1111, 1137.  The Board 
views the VA examiner's opinion as supporting a finding that 
there was no aggravation of the preservice injuries during 
service.  It also appears that the veteran suffered some left 
shoulder pain during service related to certain activities.  
However, the VA examiner has essentially concluded that this 
did not result in chronic disability.  In this regard, the 
examiner has pointed to the fact that the veteran is not now 
even claiming similar symptoms.  As to the current complaints 
of left upper extremity weakness, numbness, and decreased 
sensation, the VA examiner was unable to find a nexus to 
service.  

Based upon a review of the veteran's pre-service medical 
records, service medical records, post-service medical 
records, and VA opinion of record, the evidence does not 
support a finding that his current complaints of disability 
of the left upper extremity manifested by complaints of 
weakness, numbness and decreased sensation are etiologically 
related to service.  As detailed hereinabove, the VA examiner 
reviewed the veteran's claims folder on two separate 
occasions, in June 2003 and March 2005, and examined the 
veteran, and opined that the current symptomatology reported 
by the veteran was not evident during service, nor is it as a 
result of any in-service incident, such as weightlifting.  
The Board accepts the opinions from the June 2003 and March 
2005 examiner as probative medical evidence on the subject, 
as it was based on a review of all historical records and a 
thorough examination, and it contains detailed rationale for 
the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 
(1998).  Given the depth of the examination reports, and the 
fact that they were based on a review of the applicable 
record, the Board finds that the examination reports are 
probative and material to the veteran's claim.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).  

The record also contains a lack of continuity of 
symptomatology following discharge from service.  The 
earliest subjective complaints of left upper extremity 
numbness/paralysis is contained in his September 1999 initial 
claim of service connection, thus 16 years after separation 
from service.  The earliest objective medical evidence 
reflecting any complaints of left upper extremity numbness is 
in April 2001, thus constituting an 18 year gap between 
separation and objective findings related to left upper 
extremity numbness.  The veteran claims that he has 
experienced such symptoms since service, however, no records 
have been identified to support any such contention.  In any 
event, the VA examiner specifically opined that the current 
finding of left extremity weakness and numbness did not have 
its etiology during service, or due to any incident that 
occurred during service.

With regard to any claimed left shoulder injury sustained 
during service, the VA examiner specifically found no 
symptoms related to the left shoulder, such as pain.  As 
noted, he had normal range of motion; impingement test was 
negative; there was no local tenderness over the shoulder 
joint, AC joint, or over the bursa areas; and, motions of the 
left shoulder were pain-free.  Physical examination of the 
left shoulder was negative for any observable pathology.  The 
Board's reading of such opinion is that any shoulder injury 
that may have been sustained during a weightlifting incident 
in service was acute and transitory and resolved without 
residual disability.  A veteran's belief that he is entitled 
to some sort of benefit simply because he had a disease or 
injury while on active service is mistaken, as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Matters of 
medical causation are within the realm of medically trained 
individuals, and the medical opinion is therefore entitled to 
considerable weight.

The Board acknowledges the June 1983 separation examination 
diagnosis of recurrent left sternoclavicular subluxation, 
however, the veteran has not claimed any symptoms related to 
this disability, and it appears that the VA examiner has 
found no current disability related to such disorder.  As 
noted, the symptoms claimed by the veteran specifically 
pertain to the left upper extremity weakness and numbness, 
which as already been discussed were not evident during 
service and are not shown to be due to service.

In short, the preponderance of the evidence is against 
entitlement to service connection for disability of the left 
upper extremity manifested by complaints of weakness, 
numbness, and decreased sensation.  It follows that there is 
not such an approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


